Citation Nr: 0314858	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an apportionment from the veteran's disability 
compensation benefits on behalf of his child and former wife.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

This is a contested claim.  

The appellant is the veteran's former spouse, and the 
appellee is the veteran, who had active service from March 
1990 to April 1992, including service in the Persian Gulf.  
The appellant seeks an apportionment from the veteran's 
disability compensation benefits on behalf of herself and 
their dependent child.  

This matter comes before the Board of Veterans' Appeals 
(Board) from apportionment determinations by the Harford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

In January 2000, the appellant appeared at a hearing held 
before a Hearing Officer at the RO and explained her 
contentions.  In April 2003, the Board wrote to the veteran 
in order to clarify his wishes concerning a personal hearing.  
He was informed in this letter that, if he did not respond, 
it would be assumed that he wanted to appear at a hearing to 
be held at the RO before a Veterans Law Judge.  No response 
to the April 2003 letter has been received by the Board.  

Accordingly, this appeal is remanded to the RO for the 
following further action:  

The RO should schedule the veteran for a 
local hearing before a Veterans Law Judge 
in accordance with the docket number of 
this appeal.  Both the appellant and the 
veteran/appellee must be provided with 
the appropriate 30-day written notice of 
the scheduled time and place for this 
hearing.  Contested claims procedures 
must be followed in all respects.  

Whether or not the hearing is held, the case should be 
returned to the Board for further appellate consideration in 
accordance with proper appellate (and contested claims) 
procedures.  

The appellant and the appellee both have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




